MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) May 23, 2007 order denying petitioner’s motion to reopen and to reconsider the BIA’s prior decision dated March 22,2007.
To the extent petitioner seeks review of the BIA’s denial of his motion to reconsider, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied in part.
To the extent petitioner seeks review of the BIA’s denial of his motion to reopen to present new evidence, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592, 601 (9th Cir.2006) (concluding that the court lacks jurisdiction to review the Board of Immigration Appeals’ denial of motion to reopen for failure to establish a prima facie case if a prior adverse discretionary decision was made by the agency).
Furthermore, this court lacks jurisdiction to review petitioner’s claim, raised for the first time in his reply to respondent’s motion, that the Immigration Judge showed bias against petitioner and therefore violated his rights to due process and a fair hearing, because petitioner failed to raise these allegations before the BIA and accordingly did not exhaust his administrative remedies. See Sanchez-Cruz v. Gonzalez, 255 F.3d 775, 780 (9th Cir.2001).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
The motion for stay of voluntary departure, filed after the departure period had *524expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.